     Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3318 Page 1 of 22



1      ANGELA K. ZUGMAN                                 TIMOTHY A. SCOTT
2
       California Bar No. 216374                        California Bar No. 215074
       LAW OFFICE OF ANGELA K. ZUGMAN                   NICOLAS O. JIMENEZ
3      402 West Broadway, Suite 1130                    California Bar No. 295057
       San Diego, California 92101                      SINGLETON SCHREIBER
4
       Phone Number: (619) 787-5334                     McKENZIE & SCOTT, LLP
5      Fax Number: (619) 924-2201                       1350 Columbia St., Suite 600
       Email: akzugman@gmail.com                        San Diego, California 92101
6                                                       Phone Number: (619) 771-3473
7                                                       Fax Number: (619) 652-9964
                                                        Email: tscott@ssmsjustice.com
8                                                              njimenez@ssmsjustice.com
       Attorneys for Plaintiffs
9

10                           UNITED STATES DISTRICT COURT

11
                           SOUTHERN DISTRICT OF CALIFORNIA
12
       Estate of Gerardo Cruz-Sanchez, by and      Case No.: 17cv569 AJB (NLS)
13
       through his successor-in-interest Paula
14     Garcia Rivera; and Paula Garcia Rivera,     PLAINTIFFS’ PRETRIAL
       individually and in her capacity as         DISCLOSURES
15
       successor-in-interest,
16                                                 Pretrial Conf.: July 22, 2021
17
                    Plaintiffs,                    Time:           3:00 p.m.
                                                   Courtroom:      4A
18                  v.                             Judge: Hon. Anthony J. Battaglia
19
       The United States of America;
20     CoreCivic, Inc. formerly known as
21     Corrections Corporation of America
       (CCA); C.O. Landin, in his individual
22     capacity; and Does 1-20, inclusive,
23
                    Defendants.
24

25                                              1
                  PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
     Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3319 Page 2 of 22



1
               Pursuant to F.R.C.P. Rule 26(a)(3) and the Amended Scheduling Order
2
       Regulating Discovery and Other Pre-Trial Proceedings entered on May 7, 2021
3
       (Doc. No. 150), Plaintiffs, by and through their attorneys of record, hereby make
4
       the following disclosures. Plaintiffs reserve the right to supplement these pretrial
5      disclosures or provide corrective information pursuant to FRCP 26(e). Plaintiffs
6      further incorporate by reference, as if fully set forth herein, all witnesses and
7      evidence listed in Defendants’ Pretrial Disclosures:
8         I.      Rule 26(A)(3)(A)(i): Identification of Witnesses
9              A. Witnesses Plaintiffs Expect to Present (Previously Disclosed)
10                1. Jonathan Frank;

11
                  2. Roger Clark;
                  3. David Landin, Defendant;
12
                  4. Jeremy Nobleza;
13
                  5. Todd Randall Wilcox, M.D., M.B.A., F.A.C.C.P.;
14
                  6. David McGinnis;
15
                  7. Tobe Propst, M.D.;
16
                  8. Alejandro Chavez-Lopez;
17
                  9. Paula Garcia Rivera, Plaintiff;
18
                  10. Gerardo Cruz Garcia (a.k.a. “Gerardo Jr.”);
19
                  11. Chiara Rodriguez, R.N.;
20                12. Edith Lederman, M.D.;
21                13. Jeniffer Moreno, R.N.;
22                14. Danielle Leyva;
23                15. David Garfinkle, Executive Vice President and Chief Financial
24                   Officer of CoreCivic, Inc. or in the alternative, a witness employed by
25                                                2
                    PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
     Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3320 Page 3 of 22



1
                    or related to Defendant CoreCivic who would be most competent to
2
                    testify to those facts regarding CoreCivic’s financial condition.1
3
             B. Witnesses Plaintiffs May Call if the Need Arises (Previously Disclosed)
4
                1. Dennis Morris, Asst. Warden at OMDC;
5               2. Beverly Soria, Qual. Assurance Manager/Facility Grievance Officer;
6               3. Jorge Avalos, P.A.;
7               4. William Byington, R.N.;
8               5. Johanne Alix, R.N.;
9               6. Vanessa Harris, R.N.;
10              7. Noe Lopez, P.A.;

11
                8. CC B. Williams, Correctional Counselor at OMDC;
                9. Capt. Deborah Schneider, Health Services Administrator, R.N.;
12
                10. Jay Simmon, Assistant Health Administrator, R.N.;
13
                11. Capt. Luzviminda Peredo-Berger;
14
                12. Chief V. Sawyer, Chief Unit Management at OMDC;
15
                13. UM D. Gillespie, Unit Manager at OMDC;
16
                14. T. Castrejon, Health Services DO at OMDC;
17
                15. Martha Torres Honorato;
18
                16. Emily Ednacot, R.N.;
19

20

21
       1
              Pursuant to Cal. Civ. Code § 3295(a)(c), “the plaintiff may subpoena
22     documents or witnesses to be available at the trial for the purpose of establishing
23
       the profits or financial condition referred to in subdivision (a) and the defendant
       may be required to identify documents in the defendant’s possession which are
24     relevant and admissible for that purpose and the witnesses employed by or related
       to the defendant who would be most competent to testify to those facts.”
25                                              3
                  PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
     Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3321 Page 4 of 22



1
                    17. Behnush B. Mortimer, PH.D., CRC, CVE;
2
                    18. John Frederick Perri, D.O.;
3
                    19. Yuri Reznik, M.D.;
4
                    20. Luis A. Bedoya, M.D.;
5                   21. Roberto Medero, M.D.;
6                   22. Mark Handy, M.D.;
7                   23. Peter Jost, M.D.;
8                   24. Amanda R. Defour, M.D.;
9                   25. Brian J. Shore, M.D.;
10                  26. Wayne Philip Bergman, M.D.;

11
                    27. George Evans Wesbey, M.D.;
                    28. Harold G. Pimenta, M.D.;
12
                    29. Kevin Mikio Ishioka, M.D.;
13
                    30. Mark R. Malamatos, ME Investigator;
14
                    31. Dr. Glenn N. Wagner, Chief ME;
15
                    32. R. Rivera, Facility Investigator.
16
           II.      Rule 26(A)(3)(A)(ii): Deposition Designations
17
                 Plaintiffs reserve the right to designate the relevant deposition testimony of
18
       any witnesses listed herein or in Defendants’ Pretrial Disclosures pursuant to
19
       FRCP Rule 32(a), including any witness who may be unavailable to testify at trial.2
20

21

22     2
             FRCP Rule 32 (a)(4): “A party may use for any purpose the deposition of a
23
       witness, whether or not a party, if the court finds: (B) that the witness is more than
       100 miles from the place of hearing or trial or is outside the United States, unless it
24     appears that the witness's absence was procured by the party offering the
       deposition.”
25                                                  4
                      PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
     Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3322 Page 5 of 22



1
       In addition, pursuant to the Federal Rules of Evidence and Local Rule 16.1.f.6,
2
       Plaintiffs reserve the right to offer additional deposition testimony of any party at
3
       the time of trial.
4

5      III.        Rule 26(A)(3)(A)(iii): Identification of Exhibits3
6                  A. Exhibits Plaintiffs Expect to Offer4
7
           Number Date               Date          Description
8                 Marked             Admitted
9
             1.                                    Order and Conditions of Material Witness
                                                   (Gerardo Cruz-Sanchez) Pretrial Release:
10                                                 BAIL (18 U.S.C. §§ 3142(c), 3144); US v.
                                                   Ortega-Gonzalez, 16cr0405-BAS
11
                                                   (CC-CS000017)
12
              2.                                   Declaration of Counsel in Support of
13                                                 Motion for Video Deposition of Material
14
                                                   Witness(es); US v. Ortega-Gonzalez,
                                                   16cr0405-BAS (Exhibit 4 to Jonathan
15                                                 Frank’s deposition)
16
              3.                                   Form CJA20 Re Gerardo Cruz-Sanchez and
17                                                 Alejandro Chavez-Lopez; US v. Ortega-
18

19
       3
              Plaintiffs reserve the right to modify and/or renumber their exhibit list based
20
       on the parties’ stipulations regarding joint exhibits. Plaintiffs further incorporate by
21     reference, as if fully set forth herein, all exhibits, documents, and other evidence
       provided throughout the discovery process. Plaintiffs further incorporate by
22     reference, as if fully set forth herein, all exhibits, documents, and other evidence
23
       identified by Defendants in their Pretrial Disclosures.
       4
24           Copies of identified exhibits have been previously produced during
       discovery and will not be duplicated.
25                                                    5
                        PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
     Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3323 Page 6 of 22



1                                           Gonzalez, 16cr0405-BAS (Exhibit 6A to
2
                                            Jonathan Frank’s deposition)

3         4.                                Video recorded statement given by Gerardo
                                            Cruz-Sanchez in US v. Ortega-Gonzalez,
4
                                            16cr0405-BAS (previously disclosed and
5                                           produced by Plaintiffs on 12/11/2017)
6
          5.                                Photos of Gerardo Cruz-Sanchez from San
7                                           Diego Medical Examiner Records
                                            (CC-CS001325-001328)
8

9
          6.                                OMDC Detainee Orientation Video utilized
                                            in February 2016
10                                          (CC-CS000148)
11
          7.                                Roger Clark C.V.
12
          8.                                Comprehensive Contract between United
13
                                            States and CCA (CoreCivic)
14                                          (USA-D-000982-001029; Exhibit 1 to
                                            Defndants’ MSJ, Doc. No. 107-2)
15

16
          9.                                NCCHC Standards Re Correctional Health
                                            Care (2014)
17                                          (USA-D-003715-003893)
18
          10.                               PBNDS 2011 – Medical Care Standards Re
19                                          Medical Care – Purpose & Scope
                                            (USA-D-003894-003934; Exhibit 12 to
20
                                            Chiara Rodriguez’s deposition)
21
          11.                               PBNDS 7.3 “Staff Training”
22                                          (CC-CS000894-000898; Exhibit 3 to David
23
                                            McGinnis’ deposition)

24        12.                               CoreCivic Code of Ethics
                                            (P0829-0865)
25                                             6
                 PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
     Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3324 Page 7 of 22



1

2         13.                               CCA/CoreCivic “Story Board” Re Medical
                                            & Psychiatric Referral Re Emergencies,
3                                           Urgent Situations & Routine Sick Call
                                            (CC-CS000415-000424; Exhibit 4 to
4
                                            Defendant Landin’s deposition; Exhibit 2 to
5                                           Dr. Propst’s deposition; Exhibit 5 to David
                                            McGinnis’ deposition)
6

7         14.                               Radiology Report Re 2/8/2016 chest x-ray
                                            for Gerardo Cruz-Sanchez – negative TB
8                                           (USA-D-001536)
9
          15.                               Chest x-ray scan for Gerardo Cruz-Sanchez
10                                          from MCCSD
                                            (USA-D-002285; Exhibit 7 to Dr. Propst’s
11
                                            deposition)
12
          16.                               BOP Health Services Intra-System Transfer
13
                                            form for Gerardo Cruz-Sanchez – negative
14                                          TB results
                                            (USA-D-001152)
15

16
          17.                               OMDC Detainee Handbook (English
                                            Version, August 2015)
17                                          (CC-CS00069-000106)
18
          18.                               “Sick Call” Process Posted Sign at OMDC
19                                          (USA-D-002695)
20
          19.                               Gerardo Cruz-Sanchez’s IHSC Medical
21                                          Consent form datd 2/11/2016
                                            (USA-D-001151)
22

23
          20.                               ICE Medical Records for Gerardo Cruz-
                                            Sanchez at OMDC
24                                          (USA-D-001073-001095; Exhibit 6 to Dr.
                                            Propst’s deposition)
25                                             7
                 PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
     Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3325 Page 8 of 22



1

2         21.                               Scripps Medical Records for Gerardo Cruz-
                                            Sanchez 2/26/2016-2/29/2016
3                                           (USA-D-001096-001150)
4
          22.                               Screenshots of OMDC-IHSC – Patient Hub
5                                           captured from electronic chart Re Gerardo
                                            Cruz-Sanchez
6
                                            (USA-D-004921-004950)
7
          23.                               San Diego County Medical Examiner
8                                           Records
9
                                            (CC-CS001288-001328; P060-P068;
                                            Exhibit 9 to Dr. Propst’s deposition)
10
          24.                               Mortality Review Fact Finder Report by
11
                                            Chiara Rodriguez
12                                          (USA-D-003482-003485; Exhibit 6 to Dr.
                                            Lederman’s 11/29/2017 deposition; Exhibit
13
                                            9 to Chiara Rodriguez’s deposition)
14
          25.                               CDR Chiara Rodriguez’s interview notes
15                                          with PHS staff
16
                                            (USA-D-003514-003527; Exhibit 6 to
                                            Chiara Rodriguez’s deposition)
17
          26.                               Mortality Review dated 12/22/2016 – ICE
18
                                            Health Service Corps
19                                          (USA-D-002747-002753; Exhibit 7 to
                                            Chiara Rodriguez’s deposition)
20

21        27.                                   A. Transcript of 12 audio files Re
                                                   Alejandro Chavez-Lopez calls nos.
22                                                 71, 69, 64, 61, 60, 58, 51, 40, 39, 27,
23
                                                   20, 11 and 2, translated by Silvia San
                                                   Martin, certified by the
24                                                 Administrative Office of the United
25                                             8
                 PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
     Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3326 Page 9 of 22



1                                                  States for Spanish-English
2
                                                   proceedings (P0593-0632)

3                                               B. Audio Recordings Re transcript of 12
                                                   audio files for Alejandro Chavez-
4
                                                   Lopez call nos. 71, 69, 64, 61, 60, 58,
5                                                  51, 40, 39, 27, 20, 11 and 2 (produced
                                                   by CoreCivic)
6

7         28.                               CoreCivic Shift Rosters 2/11/2016-
                                            2/26/2016
8                                           (CC-CS00615-00713 [chronology by date])
9
                                            (Attachment 3 to Exhibits 2 & 11 to
                                            Defendants’ MSJ, Doc. No. 107-4)
10
          29.                               Defendant Landin C.V.
11
                                            (CC-CS000607-000610)
12
          30.                               Defendant Landin CCA Employment
13
                                            Education & Training Records
14                                          (CC-CS000286-000309; Exhibit 4 to David
                                            McGinnis’ deposition)
15

16
          31.                               Defendant Landin 2008 PBNDS Review
                                            Checklist
17                                          (CC-CS000334; Exhibit 3 to Defendant
                                            Landin’s deposition)
18

19        32.                               CoreCivic Command Structure &
                                            Communication Policy No. 1-16
20                                          (CC-CS000838-00843)
21
          33.                               OMDC Organizational Flow Chart
22                                          (CC-CS000844)
23
          34.                               CCA Housing Unit Policy CCA-PO-16
24                                          (CC-CS000782-000787)
25                                             9
                 PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3327 Page 10 of 22



1      35.                              CoreCivic Incident Reporting Policy 5-1
2
                                        (CC-CS000719-000742)

3      36.                              CoreCivic Internal Investigations Policy 3-
                                        22
4
                                        (CC-CS000845-000849)
5
       37.                              Defendant Landin 5-1C Incident Statement
6
                                        dated 3/24/2017
7                                       (CC-CS000429; Exhibit 5 to Defendant
                                        Landin’s deposition)
8

9
       38.                              OMDC First Floor Facility Plan
                                        (CC-CS000426)
10
       39.                              Defendant Landin Time Detail 2/11/2016-
11
                                        2/26/2016
12                                      (CC-CS000611-000613)
13
       40.                              OMDC Inmate Information Sheet for
14                                      Gerardo Cruz-Sanchez
                                        (CC-CS000149)
15

16
       41.                              OMDC Housing History Report for Gerardo
                                        Cruz-Sanchez
17                                      (CC-CS000150)
18
       42.                              OMDC Questions at Booking for Gerardo
19                                      Cruz-Sanchez
                                        (CC-CS000151)
20

21     43.                              OMDC J-Pod Logbook Pages 2/11/2016-
                                        2/26/2016
22                                      (CC-CS000191-000285; Exhibit 6 to
23
                                        Defendant Landin’s deposition )

24     44.                              OMDC Cell Housing History Report for J-
                                        Pod 106 (2/13/2016-2/26/2016)
25                                         10
             PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3328 Page 11 of 22



1                                       (CC-CS002026-002028)
2
       45.                              OMDC Daily Visitation Log 2/22/2016 for
3                                       Gerardo Cruz-Sanchez
                                        (CC-CS000153)
4

5      46.                              OMDC Official Visitor Log for 2/23/2016
                                        (CC-CS000899)
6

7      47.                              OMDC Medical Logbook Page Re Gerardo
                                        Cruz-Sanchez Emergency on 2/26/2016
8                                       (CC-CS000573-000574)
9      48.                              OMDC Central Control Logbook Pages Re
                                        Gerardo Cruz-Sanchez Emergency on
10                                      2/26/2016
                                        (CC-CS000575-000576; Exhibit 8 to
11
                                        Jeremy Nobleza’s deposition)
12
       49.                              OMDC Day/PM Shift Activity Report
13
                                        Email dated 2/26/2016
14                                      (CC-CS000577-000578; Exhibit 9 to
                                        Jeremy Nobleza’s deposition)
15

16
       50.                              Todd Wilcox, M.D. C.V.

17     51.                              County of San Diego Death Certification Re
                                        Gerardo Cruz-Sanchez
18
                                        (USA-D-000456-000457)
19
       52.                              USMS Prisoner Death Report dated
20
                                        3/1/2016 Re Gerardo Cruz-Sanchez
21                                      (USA-D-0002737)

22     53.                              USM-129 Individual Custody/Detention
23
                                        Report Re Gerardro Cruz-Sanchez
                                        USA-D-000458-000460)
24

25                                         11
             PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3329 Page 12 of 22



1      54.                              US-ICE MQMU Incident Report
2
                                        (USA-D-002315-002316; Exhibit 5 to
                                        Chiara Rodriguez’s deposition)
3
       55.                              USMS Prisoner Medical Request dated
4
                                        3/4/2016 – Summary Re Gerardo Cruz-
5                                       Sanchez
                                        (USA-D-002745-002746)
6

7      56.                              Medical Summary Regarding Gerardo
                                        Cruz-Sanchez email from Jay W. Simmon
8                                       dated 3/1/2016
9
                                        (USA-D-002754-002755)

10     57.                              Mortality Review 2nd Qtr – 2016
                                        (USA-D-002780-002781)
11

12     58.                              US-ICE-LOP 8-10 Medical Emergency
                                        Response Plan
13
                                        (USA-D-02311-002314; Exhibit 3 to Dr.
14                                      Propst’s deposition)

15     59.                              Alejandro Chavez-Lopez’s handwritten
16
                                        notes regarding Gerardo Cruz-Sanchez
                                        (Exhibit Z to Alejandro Chavez-Lopez’s
17                                      deposition)
18
       60.                                  A. Transcript of 2 audio files Re Jose
19                                             Soto-Garcia call nos. 28 and 29
                                               translated by Silvia San Martin,
20
                                               certified by the Administrative Office
21                                             of the United States for Spanish-
                                               English proceedings (P0983-P0986)
22
                                            B. Audio Recordings Re transcript of 2
23
                                               audio files for Jose Soto-Garcia call
24                                             nos. 28 and 29 (produced by
                                               CoreCivic)
25                                         12
             PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3330 Page 13 of 22



1

2        61.                               Marriage Certificate for Gerardo Cruz-
                                           Sanchez and Paula Garcia Rivera
3                                          (P091; Exhibit 2 to Plaintiff’s deposition)
4
         62.                               Photos of Gerardo Cruz-Sanchez and family
5                                          (P092-P097)
6
         63.                               Email from Gordan to Alley cc: C.
7                                          Rodriguez Re Cruz-Sanchez, Gerardo
                                           #952092298
8                                          (USA-D-004381-004383; Exhibit 3 to
9
                                           Chiara Rodriguez’s deposition)

10       64.                               Chiara Rodriguez emails Re Gerardo Cruz-
                                           Sanchez Mortality Review Investigation
11
                                           (USA-D-004297-004402)
12
         65.                               ICE-IHSC Directive 03-07 Re Health
13
                                           Assessment
14                                         (USA-D-003404-003413)

15       66.                               CoreCivic Financial Information and
16
                                           Annual Reports, including SEC Filings5
                                           Publicly available at:
17                                         ir.corecivic.com/financial-
                                           information/annual-reports
18

19

20

21

22

23

24
     5
           See Cal. Civ. Code § 3295(a)(c).
25                                            13
                PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3331 Page 14 of 22



1        B. Exhibits Plaintiffs May Offer if the Need Arises
2
     Number Date            Date         Description
3           Marked          Admitted
       67.                               Settlement Agreement filed in the matter of
4
                                         Woods et al. v. Morton et al., Case No.
5                                        3:07-cv-01078-DMS-PCL (P071-P090)
6
       68.                               Declaration of Gerardo Cruz Garcia
7                                        Dated May 22, 2018
                                         (Exhibit 14 to Plaintiffs’ FRCP 26 Fourth
8                                        Supplemental Disclosure)
9
       69.                               CoreCivic’s May 20, 2018 letter response to
10                                       Human Rights Watch
                                         (P0979-P0982)
11

12     70.                               Human Rights Watch report: CODE RED
                                         The Fatal Consequences of Dangerously
13
                                         Substandard Medical Care in Immigration
14                                       Detention
                                         (P0900-P0978)
15

16
       71.                               Detainee Allies Report: Testimony from
                                         Migrants and Refugees in OMDC
17                                       (P0987-P1008)
18
       72.                               NCCHC Standards Re Correctional Health
19                                       Care (2008)
                                         (P0633-P0803; Exhibit 11 to Chiara
20
                                         Rodriguez’s deposition)
21
       73.                               BOP MCCSD Detention File for Gerardo
22                                       Cruz-Sanchez
23
                                         (USA-D-002286-002294; Exhibit 7 to Dr.
                                         Propst’s deposition)
24

25                                          14
              PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3332 Page 15 of 22



1      74.                              CDR Chiara Rodriguez’s Mortality Review
2
                                        Investigation
                                        (USA-D-003506-03688; USA-D-004950-
3                                       005052)
4
       75.                              OMDC Detainee Handbook (Spanish
5                                       Version, 2015)
                                        CC-CS000107-000147)
6

7      76.                              OMDC Inmate Approved Visitor List for
                                        Gerardo Cruz-Sanchez
8                                       (CC-CS000152)
9
       77.                              OTAY MESA DETENTION CENTER
10                                      Acknowledgment of Inmate/Detainee
                                        Orientation signed by Gerardo Cruz-
11
                                        Sanchez on 2/11/2016
12                                      (CC-CS000168)
13
       78.                              Defendant Landin Training Documents (On
14                                      the Job Training)
                                        (CC-CS000310-000333)
15

16
       79.                              Corrections Corporation of America, San
                                        Diego Correctional Facility Pre-Service
17                                      Orientation Exam 1-B (08/2006) by
                                        Defendant Landin
18
                                        (CC-CS000398-000406)
19
       80.                              CoreCivic Policy Title Index
20
                                        (CC-CS000431-000437)
21
       81.                              CCA Inmate/Resident Grievance
22                                      Procedures (No. 14-5)
23
                                        (CC-CS000438-000454)

24     82.                              Email dated 2/26/2016 Re ER run-AMR for
                                        Gerardo Cruz-Sanchez
25                                         15
             PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3333 Page 16 of 22



1                                       (CC-CS000600)
2
       83.                              CoreCivic Maintenance of Training Records
3                                       Policy 4-2
                                        (CC-CS000714-000718)
4

5      84.                              CoreCivic Emergency Response Team
                                        (ERT) Policy 9-16
6
                                        (CC-CS000766-000773)
7
       85.                              CoreCivic Legal Rights of
8                                       Inmates/Residens Policy 14-4
9
                                        (CC-CS000774-000776)

10     86.                              CoreCivic Health Services Policy OMDC-
                                        PO-103
11
                                        (CC-CS000804-000806)
12
       87.                              CoreCivic Correctional Counselor Policy
13
                                        OMDC-PO-110
14                                      (CC-CS000807-000808)

15     88.                              CoreCivic Retention of Records Policy
16
                                        Policy 1-15
                                        (CC-CS000809-000837)
17
       89.                              CCA Staff Development and Training
18
                                        Policy 4-1
19                                      (CC-CS000850-000864; Exhibit 2 to David
                                        McGinnis’ deposition)
20

21     90.                              CoreCivic Inmate/Resident Handbook
                                        Policy 14-1
22                                      (CC-CS000865-000872)
23
       91.                              CoreCivic Post Shift Supervisor Policy
24                                      CoreCivic PO-01
                                        (CC-CS000873-000883)
25                                         16
             PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3334 Page 17 of 22



1

2      92.                               CoreCivic Post Assistant Shift Supervisor
                                         Policy CoreCivic PO-02 (CC-CS000884-
3                                        000893)
4
       93.                               Scripps Mercy Hospital – Chula Vista
5                                        Medical Records for Gerardo Cruz-Sanchez
                                         (CC-CS000902-001287 provided in
6
                                         response to Defendants’ SDT)
7
       94.                               Transcript of Gerardo Cruz-Sanchez
8                                        material witness video statement by
9
                                         DayTranslations
                                         (CC-CS001904-001903)
10
       95.                               David McGinnis Emails and Documents Re
11
                                         Staffing Issues
12                                       (CC-CS002864-003201)
13
       96.                               David McGinnis LinkedIn Profile
14                                       (P0804-P0805; Exhibit 1 to David
                                         McGinnis’ deposition)
15

16
       97.                               David McGinnis ethics complaints
                                         (P0866-P0899)
17
       98.                               Detainee Death Review – Igor Zyazin
18
                                         JICMS #201606226
19                                       (P0806-P0828)
20
       99.                               Email from Danielle Leyva to LaLanya
21                                       Ham Re 2/10/2016 and 2/22/2016 OMDC
                                         visits
22                                       (USA-D-001543; Exhibit 3 to Danielle
23
                                         Leyva’s deposition)

24     100.                              IHSC Sick Call Logs 2/11/2016-2/26/2016
                                         (USA-D-002295-002310)
25                                          17
              PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3335 Page 18 of 22



1

2      101.                              US-ICS-LOP8-01 Sick Call Process
                                         (USA-D-002692-002694)
3

4
       102.                              Medical Literature: The Common Cold In
                                         Adults from www.uptodate.com
5                                        (USA-D-003196-003207)
6
       103.                              Tobe Propst, M.D. C.V.
7                                        (USA-D-03208-003211)

8      104.                              November 2008 Interim RN Guidelines for
9                                        Division of Immigration Health Services
                                         (USA-D-003212-003403)
10
       105.                              Edith Lederman, M.D. C.V.
11
                                         (USA-D-003486-003505)
12
       106.                              Emails re: CAPT. Deborah Schneider
13
                                         related to the Mortality
14                                       Review and/or the Mortality Review Fact
                                         Finder Report
15                                       (USA-D-004236-004296)
16
       107.                              Emails re: CDR. Jay Simmons related to the
17                                       Mortality Review and/or the Mortality
                                         Review Fact Finder Report
18
                                         (USA-D-004241-004242; 004249-004250;
19                                       004382-004383)
20
       108.                              Emails re: CDR Chiara Rodriguez’s
21                                       Mortality Review investigation
                                         (USA-D-004297-004402)
22

23
       109.                              Emails re: CAPT Luzviminda Peredeo-
                                         Berger, M.D.
24                                       (USA-D-004403-004414)
25                                          18
              PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3336 Page 19 of 22



1      110.                              Chiara Rodriguez C.V.
2
                                         (USA-D-003935-003041; Exhibit 2 to
                                         Chiara Rodriguez’s deposition)
3
       111.                              OMDC Audio File List for Alejandro
4
                                         Chavez-Lopez
5                                        (CC-CS000603-000606)
6
       112.                              Alejandro Chavez-Lopez transcribed Call
7                                        No. 20 (by Defendant U.S.)
                                         USA-D-004366-004392)
8

9
       113.                              Alejandro Chavez-Lopez transcribed Call
                                         No. 51 (by Defendant U.S.)
10                                       USA-D-004393-004407)
11
       114.                              Alejandro Chavez-Lopez transcribed Call
12                                       No. 58 (by Defendant U.S.)
                                         USA-D-004408-004425)
13

14     115.                              Alejandro Chavez-Lopez transcribed Call
                                         No. 60 (by Defendant U.S.)
15                                       USA-D-004431-004437)
16
       116.                              Alejandro Chavez-Lopez transcribed Call
17                                       No. 64 (by Defendant U.S.)
                                         USA-D-004438-004442)
18

19     117.                              Scripps Mercy Hospital – Chula Vista
                                         Medical Records Re Gerardo Cruz-Sanchez
20
                                         produced in response to Defendant United
21                                       States’ SDT
                                         (USA-D-004453-004827)
22

23
       118.                              Otay Mesa Detention Center Day/PM Shift
                                         Activity Report 2/26/2016
24                                       (CC-CS000579)
25                                          19
              PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3337 Page 20 of 22



1      119.                              DHS/ICE – OMDC PBNDS 1/26/2016
2
                                         (USA-D-002317-002500; Exhibit 4 to Dr.
                                         Propst’s deposition)
3
       120.                              Electronic Health Record Re Gerardo Cruz-
4
                                         Sanchez
5                                        (USA-D-002295-002310; Exhibit 5 to Dr.
                                         Propst’s deposition)
6

7      121.                              POST Learning Domain #31, “Custody.”

8      122.                              Timeline Re Estate of Gerardo Cruz
9
                                         Sanchez et al. v. U.S. et al.; Case No.
                                         17cv569 AJB (NLS)
10
       123.                              Videotaped Deposition Transcript of
11
                                         Alejandro Chavez-Lopez with Exhibits
12
       124.                              Videotaped Deposition Transcript of
13
                                         Defendant Landin with Exhibits
14
       125.                              Videotaped Deposition Transcript of Jeremy
15                                       Nobleza with Exhibits
16
       126.                              Videotaped Deposition Transcript of Tobe
17                                       Propst, M.D. with Exhibits
18
       127.                              Videotaped Deposition Transcript of Edith
19                                       Lederman, M.D. with Exhibits
20
       128.                              Videotaped Deposition Transcript of
21                                       Jonathan Frank with Exhibits

22     129.                              Videotaped Deposition Transcript of
23
                                         Danielle Leyva with Exhibits

24

25                                          20
              PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3338 Page 21 of 22



1      130.                              Videotaped Deposition Transcript of Chiara
2
                                         Rodriguez with Exhibits

3      131.                              Videotaped Deposition Transcript of
                                         Jeniffer Moreno with Exhibits
4

5      132.                              Videotaped Deposition Transcript of David
                                         McGinnis with Exhibits
6

7      133.                              Videotaped Deposition Transcript of Paula
                                         Garcia Rivera with Exhibits
8

9      134.                              Rebuttal Report of Joseph Marzouk, M.D.

10     135.                              Declaration of Joseph Marzouk, M.D. filed
                                         in support of Defendants’ MSJ (Doc. No.
11
                                         107-12)
12
       136.                              Expert and Rebuttal Reports of Owen
13
                                         Murray, D.O.
14
       137.                              Declaration of Owen Murray, D.O. filed in
15                                       support of Defendants’ MSJ (Doc. No. 107-
16
                                         6)

17     138.                              Defendant Landin’s Responses to Plaintiffs’
                                         Special Interrogatories (Set One)
18

19     139.                              Defendant CoreCivic’s Responses to
                                         Plaintiffs’ Special Interrogatories (Set One)
20

21     140.                              Defendant CoreCivic’s Responses to
                                         Plaintiffs’ Special Interrogatories (Set Two)
22

23     141.                              Defendant CoreCivic’s Responses to
                                         Plaintiffs’ Special Interrogatories (Set
24                                       Three)
25                                          21
              PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
 Case 3:17-cv-00569-AJB-NLS Document 157 Filed 06/17/21 PageID.3339 Page 22 of 22



1

2       142.                               Defendant CoreCivic’s Responses to
                                           Plaintiffs’ Requests for Admission (Set
3                                          One)
4
        143.                               Defendant United States’ Responses to
5                                          Plaintiffs’ Special Interrogatories (Set One)
6
        144.                               Defendant United States’ Responses to
7                                          Plaintiffs’ Special Interrogatories (Set Two)

8       145.                               Defendant United States’ Responses to
9                                          Plaintiffs’ Special Interrogatories (Set
                                           Three)
10
        146.                               Defendant United States’ Responses to
11
                                           Plaintiffs’ Requests for Admission (Set
12                                         One)
        147.                               Defendant United States’ Responses to
13
                                           Plaintiffs’ Requests for Admission (Set
14                                         Two)

15      148.                               All non-objectionable exhibits listed by
16
                                           Defendants.

17   149-200.                              RESERVED.
18

19
                                                   Respectfully submitted,
20

21   Dated:     June 17, 2021                     By: s/ Timothy A. Scott
                                                      s/ Angela K. Zugman
22                                                   s/ Nicolas O. Jimenez
23
                                                         TIMOTHY A. SCOTT
                                                         ANGELA K. ZUGMAN
24                                                       NICOLAS O. JIMENEZ
                                                         Attorneys for Plaintiffs
25                                            22
                PLAINTIFFS’ PRETRIAL DISCLOSURES; CASE NO. 3:17-CV-00569-AJB-NLS
